

THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made
this 22nd day of December, 2005 by and between ACURA PHARMACEUTICALS, INC.,
(formerly Halsey Drug Co., Inc.), a New York corporation (the “Corporation”),
with offices at 616 N. North Court, Suite 120, Palatine, Illinois 60067 and
PETER A. CLEMENS, residing at 20860 Valley Road, Kideer, Illinois 60047 (the
“Employee”).


R E C I T  ;A L S



A.  
The Corporation and the Employee executed an employment agreement dated as of
March 10, 1998, which agreement was amended in writing on each of June 28, 2000
and January, 2005 (as so amended, the “Employment Agreement”).




B.  
The Corporation and the Employee now desire to further amend the Employment
Agreement as provided herein.



NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:


1.    Section 2 of the Employment Agreement is hereby deleted in its entirety
and the following is inserted in its place:


“The term of the Employee’s employment under this Agreement shall commence on
the date of this Agreement and shall expire on December 31, 2006 (the “Initial
Term”), unless sooner terminated pursuant to Section 7 of this Agreement;
provided, however, that the term of the Employee’s employment hereunder shall
automatically be extended for successive one (1) year periods (each, a “Renewal
Period” and together with the Initial Term, the “Term”) unless either the
Corporation or the Employee provides written notice of non-renewal of the
Employee’s employment with the Corporation ninety (90) days prior to the
expiration of the Initial Term or any Renewal Period.”


2.    Section 3(b) of the Employment Agreement is hereby deleted in its entirety
and the following is inserted in its place:


“(b) Annual Bonus. During the Term, the Employee will be eligible to receive
from the Corporation an annual bonus (the “Bonus”) in the amount of up to one
hundred percent (100%) of the Employee’s then current annual Base Salary during
the fiscal year (or portion thereof) for which the Bonus may be awarded. The
Bonus will be based upon the achievement of such targets, conditions or
parameters (the “Bonus Criteria”) as will be agreed upon by the Employee and the
Board of Directors or the Compensation Committee of the Board of Directors of
the Corporation within sixty (60) days of (before or after) the beginning of
each fiscal year during the Term. The Bonus shall be paid at the same time as
the bonuses are paid to other executive officers, but in any event within
seventy five (75) days following the end of the Corporation’s fiscal year.



--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, with respect to the Corporation’s fiscal year
ending December 31, 2006 (“Fiscal 2006”), in the event the Corporation completes
one or more Funding Transactions during Fiscal 2006 which results in the
Corporation’s receipt of aggregate gross Funding Proceeds of at least Fifteen
Million Dollars ($15,000,000)(the “Minimum Funding Threshold”), the Corporation
shall pay the Employee a bonus in an amount equal to one hundred percent (100%)
of the Employee’s then current annual Base Salary not later than thirty (30)
calendar days following the Corporation’s receipt of Funding Proceeds satisfying
the Minimum Funding Threshold. For purposes of this Section 3(b) “Funding
Transaction” shall mean (a) any equity financing, and/or (b) any licensing or
similar arrangement (including, by means of a joint venture, option or similar
arrangement) whereby the Corporation licenses or otherwise grants any interest
in or to any of the Corporation’s intellectual property rights, technology,
know-how or similar property rights (whether existing now or hereafter) to a
non-affiliated third party, or any similar transaction. “Funding Proceeds” shall
mean and include (a) in the case of a Funding Transaction comprising an equity
financing, the gross proceeds received by the Corporation from the issuance or
sale of its equity securities, and (b) in the case of a Funding Transaction
comprising a licensing or similar arrangement, the gross proceeds (consisting of
signing fees, upfront fees, license fees, sublicense fees, milestone payments or
any similar fees or payments, but expressly excluding any royalty payments,
profit sharing payments or similar payments calculated based on the sale of
products incorporating the Company’s technology) received by the Corporation
with respect to such arrangement, and (c) in each case, the gross proceeds are
received by the Corporation on or before March 31, 2007 with respect to a
Funding Transaction pursuant to a definitive agreement executed on or before
December 31, 2006 by the Corporation and the other party to such transaction.


In the event the Corporation does not satisfy the Minimum Funding Threshold, but
receives Funding Proceeds of at least Eleven Million Dollars ($11,000,000) on or
before March 31, 2007, the Corporation shall pay the Employee a Bonus in an
amount equal to a percentage of the Employee’s then current annual Base Salary
in an amount equal to the product of (x) 100%, multiplied by (y) the quotient of
(A) the Funding Proceeds received by the Corporation on or before March 31,
2007, divided by (B) Fifteen Million Dollars ($15,000,000).”


3.    Section 5(b) of the Employment Agreement is hereby amended to add the
following at the end of such Section:


2

--------------------------------------------------------------------------------


 
The Corporation will promptly amend the Corporation’s 1998 Stock Option Plan to
comply with Section 409A and prepare and issue to the Employee an amended and
restated non-qualified stock option agreement conforming to the requirements of
Section 409A with respect to the Post-409A Option Portion, in form and substance
satisfactory to the parties in replacement of the Non-Qualified Stock Option
Agreement granted to the Employee on August 13, 2004 (the ‘Existing Option”).
The Corporation acknowledges and agrees that shareholder approval of the
Existing Option has been obtained and that the shares underlying the Existing
Option have been duly registered. All references in this Employment Agreement to
the “Option” and “Option Shares” shall be deemed to include all stock options
granted by the Corporation to the Employee during the term of this Agreement.”


4.    Section 5(c) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:


“(c) Restricted Stock Units. Simultaneously with the execution of the Third
Amendment to Executive Employment Agreement dated December 22, 2005, the
Corporation granted to the Employee a Restricted Stock Units Award Agreement
which, subject to its terms and the terms of the Corporation’s 2005 Restricted
Stock Unit Award Plan, provides for the Corporation’s issuance of up to Four
Million Four Hundred Thousand (4,400,000) shares of the Corporation’s common
stock, $.01 par value per share (the “Restricted Stock Units”). Notwithstanding
anything to the contrary contained in this Employment Agreement, the grant,
vesting and distribution relating to the Restricted Stock Units will be governed
solely by Corporation’s Restricted Stock Units Award Plan dated December 22,
2005 and the Restricted Stock Unit Award Agreement dated December 22, 2005
between the Corporation and the Employee. The shares underlying the Restricted
Stock Units shall be duly registered under a registration statement on Form S-8
filed by the Corporation with the Securities and Exchange Commission promptly
following the grant of such Restricted Stock Units.”


5.    Section 8.1 of the Employment Agreement is hereby amended to add the
following at the end of such Section:


“Additionally, notwithstanding any language to the contrary contained in any
option agreements with the Employee (or any other applicable agreement or plan),
the Employee’s Designees shall be entitled to exercise (i) the Pre-409A Option
Portion during the twelve (12) month period following the date of termination
under this Section 7.1, and (ii) the vested portion of the Post-409A Option
Portion during the lesser of (A) the twelve (12) month period following the date
of termination under this Section 7.1, or (B) the maximum exercise period
permitted under Section 409A. At the expiration of the applicable exercise
period, the unexercised stock options shall terminate.”


3

--------------------------------------------------------------------------------


 
6.    Section 8.2 of the Employment Agreement is hereby amended to add the
following at the end of the first paragraph of such Section:


“Additionally, notwithstanding any language to the contrary contained in any
option agreements with the Employee (or any other applicable agreement or plan),
the Employee’s Designees shall be entitled to exercise (i) the Pre-409A Option
Portion during the twelve (12) month period following the date of termination
under this Section 7.2, and (ii) the vested portion of the Post-409A Option
Portion during the lesser of (A) the twelve (12) month period following the date
of termination under this Section 7.2, or (B) the maximum exercise period
permitted under Section 409A. At the expiration of the applicable exercise
period, the unexercised stock options shall terminate.”


7.    Section 7.3 of the Employment agreement is hereby amended to add the
following at the end of such Section:
 
“In the event the Employee is terminated by the Company for Cause or if the
Employee resigns other than for Good Reason (as defined in Section 7.5), the
Employee shall be entitled to exercise (i) the Pre-409A Option Portion within
forty (40) days of such termination or resignation, and (ii) the vested portion
of the Post-409A Option Portion within the forty (40) days period commencing
upon the end of any applicable holding period under Section 409A following such
termination or resignation. At the expiration of the applicable exercise period,
the stock options shall terminate.”


8.    Section 8.6 of the Employment Agreement is hereby amended to add the
following at the end of such Section:


“(c) Stock Options.” In the event of a termination of the Employee’s employment
with the Corporation without Cause or a termination by the Employee of his
Employment with the Corporation for Good Reason, during the Term,
notwithstanding any language to the contrary contained in any stock option
agreements with the Employee (or any other applicable agreement or plan), the
Employee shall be entitled to exercise (i) the Pre-409A Option Portion during
the twenty-four (24) month period following the date of termination without
Cause or for Good Reason, and (ii) the vested portion of the Post-409A Option
Portion during an exercise period commencing upon the end of any applicable
holding period under Section 409A following the date of termination, such
exercise period being the lesser of (A) the twelve (12) month period following
the date of termination, or (B) the maximum exercise period permitted under
Section 409A. At the expiration of the applicable exercise period, the
unexercised stock options shall terminate.”




9.    Section 8.7 of the Employment Agreement is hereby deleted in its entirety
and the following inserted in its place:


4

--------------------------------------------------------------------------------


 
"8.7  Change of Control. In the event that (i) a Change of Control (as
hereinafter defined) occurs during the Term and (ii) the Employee's employment
with the Corporation is terminated by the Corporation other than for Cause or
the Employee resigns or terminates his employment hereunder for any reason by
giving sixty (60) days prior written notice to the Corporation subsequent to the
date of closing of the Change of Control transaction, the Employee shall be
entitled to the accrued salary, unused vacation, bonus, termination payment,
benefits, and stock option treatment as are provided in Sections 8.6(a), (b),
and (c) above, except, that upon termination or resignation under this Section
8.7, the Corporation shall accelerate fully the vesting of any outstanding stock
options to purchase shares of stock of the Corporation granted to the Employee,
such that all stock options shall vest in their entirety. 


For purposes of this Section 8.7, the term “Change of Control” means the
occurrence of any of the following, in one or a series of related transactions:
(v) the sale or transfer of fifty percent (50)% or more of the Outstanding
Shares of the Corporation to any person or entity other than (i) a transfer to a
wholly-owned subsidiary of the Corporation or (ii) a transfer by a holder or
holders of the Corporation's common stock or convertible securities as of the
date hereof to Affiliates (as defined below), or (w) the sale, lease, license or
other transfer of all or substantially all of the assets or earning power of the
Corporation to any person or entity other than (i) a wholly-owned subsidiary of
the Corporation or (ii) an Affiliate whereby the purpose or effect of such
transfer is to provide for the transfer by a holder or holders of the
Corporation’s common stock or convertible securities as of the date hereof of
such holders’ direct or indirect interests in the assets of the Corporation to
Affiliates and so long as such transfer does not result in a transaction
described by one of the other clauses of this paragraph of Section 8.7; or
(x) merger, consolidation, reorganization, recapitalization, share exchange,
business combination or a similar transaction which results in any person or
entity (other than the persons who are shareholders or security holders of the
Corporation immediately prior to such transaction (or their Affiliates as of the
date of such transaction)) owning fifty percent (50%) or more of the Outstanding
Shares or combined voting power of the Corporation, (y) merger, consolidation,
reorganization, business combination or a similar transaction in which the
Corporation is not the surviving entity; or (z) a transaction commonly known as
“going private” whereby the Corporation engages one or a series of transactions
which results in the Corporation not being required to file periodic reports
with the Securities and Exchange Commission, unless the Employee is a
participant in such transaction. “Outstanding Shares” shall mean the total
number of common shares and common share equivalents of the Corporation
outstanding at the time the Change of Control. “Affiliate” shall mean (i) any
person or entity controlling, controlled by or under the common control of the
existing holders of common stock or convertible securities of the Corporation
and (ii) any partner, shareholder or member of the existing holders of common
stock or convertible securities of the Corporation. For the purposes hereof,
“control” shall mean the direct or indirect ownership of at least fifty (50%)
percent of the outstanding shares or other voting rights of the subject entity
or if it possesses, directly or indirectly, the power to direct or cause the
direction of management and policies of such other entity.


5

--------------------------------------------------------------------------------


 
In the event that the Employee resigns or terminates his employment following a
Change of Control as described above, the Employee acknowledges and agrees that
upon the request of the Corporation, he will execute and deliver a release in
customary form releasing all claims of the Employee arising out of his
employment with the Corporation except for the obligations of the Corporation
under this Agreement.”


10.    The Employment Agreement is hereby amended to add a new Section 9.7 as
follows:


“9.7 Assignment of Invention. All discoveries, inventions, improvements and
innovations, whether patentable or not (including all data and records
pertaining thereto), which Employee may have invented, discovered, originated or
conceived of during the Term of his employment with the Corporation prior to the
date of the Third Amendment to Executive Employment Agreement dated December __,
2005, or may invent, discover, originate or conceive during the Term of this
Agreement and which directly relate to the business of the Corporation or any of
its subsidiaries as described in the Corporation’s filings with the Securities
and Exchange Commission, shall be the sole and exclusive property of the
Corporation. Employee shall promptly and fully disclose each and all such
discoveries, inventions, improvements or innovations to the Corporation.
Employee shall assign to the Corporation his entire right, title and interest in
and to all of his discoveries, inventions, improvements and innovation described
in this Section 8.7 and any related U.S. or foreign patent and patent
applications, shall execute any instruments reasonably necessary to convey or
perfect the Corporation’s ownership thereof, and shall assist the Corporation in
obtaining, defending and enforcing its rights therein. The Corporation shall
bear all expenses it authorizes to be incurred in connection with such activity
and shall pay the Employee reasonable compensation for time spent by the
Employee in performing such duties at the request of the Corporation after the
termination of his employment, for a period not to exceed three (3) years.”


11.    Except as expressly amended by this Amendment, the Employment Agreement
remains in full force and effect. Capitalized terms used herein shall have the
same meaning as in the Employment Agreement unless otherwise defined herein.
This Amendment shall be governed and construed and enforced in accordance with
the local laws of the State of New York applicable to agreements made and to be
performed entirely in New York.


12.    This Amendment may be executed in one or more facsimile or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.

6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 

ATTEST:   ACURA PHARMACEUTICALS, INC.       ___________________   By: /s/ Andrew
D. Reddick    
Andrew D. Reddick
   
President and
   
Chief Executive Officer
      WITNESS:   EMPLOYEE       ___________________    By: /s/ Peter A. Clemens
   
Peter A. Clemens


7

--------------------------------------------------------------------------------


